



COURT OF APPEAL FOR ONTARIO

CITATION: Bradshaw v. Langley, 2013 ONCA 606

DATE: 20131004

DOCKET: C57063

Weiler, Feldman and Blair JJ.A.

BETWEEN

Robert James Bradshaw

Appellant

and

Patricia Anne Langley, by her Estate Trustees,
    Kathryn Edith Hope, Lancelyn Rayman-Watters, Judith Clarkson and Edward P.
    Kerwin

Respondents

Bryan Finlay (Q.C) and Karon Bales, for the appellant

Peter H. Griffin and Brendan F. Morrison, for the
    respondents

Heard: October 1, 2013

On appeal from the order of Justice C. Horkins of the Superior
    Court of Justice, dated April 18, 2013.

ENDORSEMENT

[1]

We are not persuaded that the summary judgment motion judge erred in
    relying on paragraph 8 of the Reply and Answer to Counterpetition of the
    appellant, as supported by the correspondence and subsequent conduct of Mr.
    Bradshaw in his payments to the respondent over time, in concluding that Mr.
    Bradshaw always understood that the intention of both parties was that
    regardless of the ownership of the assets, each held 50% for the other. The
    appeal is therefore dismissed with costs fixed at $11,000 inclusive of HST and
    disbursements.

K.M. Weiler J.A.

K.N. Feldman J.A.

R.A. Blair J.A.


